Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/KR2018/005068, filed 5/2/2018. This application claims foreign priority to 10-2018-0050195, filed 4/30/2018 and 10-2017-0056451, filed 5/2/2017. 

Information Disclosure Statement
The IDS filed on 10/31/2019 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3) in the reply filed on 7/14/2022 is acknowledged.
Claims Status
Receipt of Remarks/Amendments filed on 7/14/2022 is acknowledged. Claims 1-3 are currently pending. Claims 4-6 have been cancelled. Accordingly, claims 1-3 are currently under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (RSC Advances, 2016, vol. 6, pages 6259-6265) in view of Won et al. (KR20110106235 A; 2011-09-28).  
Jang discloses a method for producing a scaffold comprising polycaprolactone (PCL), collagen and cell-laden alginate, by mixing polycaprolactone and collagen, subjecting same to freeze-drying and then printing mesenchymal stem cell-laden alginate on the surface thereof (see: 2.1. Fabrication of the scaffold on page 6260 and figure 1) and indicates that a scaffold comprising mesenchymal stem cells is effective in bone formation (see: 3.4. Micro-CT findings on page 6262 and figure 6). Jang discloses the method of fabricating a bio-ink wherein the bone marrow-derived mesenchymal stem cells (MSCs) are encapsulated in the alginate and Jang also teaches fabricating a 3D printed scaffold by mixing polycaprolactone and mesenchymal stem cell-laden alginate through micro-extrusion (see: figure 1).

Jang does not teach that as mesenchymal stem cells, the cells separated from nasal inferior turbinate tissues are used. However, Won cures this deficiency. 
Won, which belongs to the same technical field, indicates that mesenchymal stromal cells derived from the human nasal inferior turbinate can be differentiated into bone, cartilage and the like, and the source of the cells can be easily obtained by using, as the human nasal inferior turbinate tissues, tissues to be discarded during the procedure of inferior turbinate surgery (see: Abstract; Pg. 3-4 of Translated copy). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Jang to incorporate the teachings of Won and replace the mesenchymal stem cells of Jang with the human nasal inferior turbinate-derived mesenchymal stem cells of Won. One would have been motivated to do so because, as discussed supra, Jang indicates that the scaffold comprising mesenchymal stem cells is effective in bone formation and Won, which belongs to the same technical field, indicates that mesenchymal stromal cells derived from the human nasal inferior turbinate can be differentiated into bone, cartilage and the like. Thus, one of ordinary skill in the art would have been motivated to replace the mesenchymal stem cells of Jang with the human nasal inferior turbinate-derived mesenchymal stem cells of Won having the same effects such as bone formation.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (RSC Advances, 2016, vol. 6, pages 6259-6265) in view of Won et al. (KR20110106235 A; 2011-09-28) as applied to claims 1 and 3 above, and further in view of Kang (Nature Biotechnology, Feb. 15, 2016, Pg. 1-11). 
The teachings of Jang and Won have been set forth above.
Jang and Won do not expressly teach the method step of stabilizing the 3D bioprinted stem cell construct fabricated in step (c) in a stabilization culture broth. However, this deficiency is cured by Kang. 
Kang also teaches a 3D bioprinting system to produce human-scale tissue constructs with structural integrity (Title; Abstract). Particularly, Kang teaches the printed 3D ear constructs were cultured in a culture medium to stabilize the 3D structure. (Pg. 9, Right Column, Cell culture section). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Jang to incorporate the teachings of Kang and culture the 3D printed scaffold of Jang in a culture medium to stabilize the 3D structure. One would have been motivated to do so because both Jang and Kang are directed to 3D bioprinted constructs and Kang particularly provides the motivation that constructs cultured in a culture medium stabilize the 3D structure.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         

/ERIN E HIRT/               Primary Examiner, Art Unit 1616